         Case 1:19-cr-00696-PAE Document 258 Filed 08/10/21 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    August 10, 2021

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Ari Teman, S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

        The Government respectfully writes in response to the defendant’s proposed modification
of the terms of bail pending appeal (Dkt. No. 255). Having conferred with defense counsel, the
Government does not object to modifying Mr. Teman’s conditions to extend his curfew until
midnight so that he may secure employment opportunities.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                              By:       /s/
                                                    Kedar S. Bhatia
                                                    Assistant United States Attorney
                                                    (212) 637-2465
